Name: Commission Regulation (EEC) No 888/90 of 6 April 1990 amending Regulation (EEC) No 733/90 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 92/26 Official Journal of the European Communities 7. 4. 90 COMMISSION REGULATION (EEC) No 888/90 of 6 April 1990 amending Regulation (EEC) No 733/90 on the supply of refined rape seed oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION Article 1 The Annex I to Regulation (EEC) No 733/70 is hereby replaced by the Annex to this Regulation. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 733/90 (3) issued an invitation to tender for the supply, as food aid, of 465 tonnes of refined rape seed oil ; whereas, following a request by the beneficiary, some of the conditions speci ­ fied in the Annex I to the Regulation should be altered, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 1990. . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 172, 21 . 6. 1989, p. 1 . (3) OJ No L 81 , 28. 3. 1990, p. 27. 7. 4. 90 Official Journal of the European Communities No L 92/27 ANNEX ANNEX I 1 . Operation Nos (*) : 866  872/89 and 875  878/89 2. Programme : 1989 (405 tonnes) 1988 (60 tonnes) 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (4) (6) Q : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.A.1 ) 8 . Total quantity : 465 tonnes net 9 . Number of lots : one 10. Packaging and marking (*) (l0) : see list published in OJ No C 216, 14. 8 . 1987, p. 3, I.3.3 :  metal cans of 20 kilograms  the cans must carry the following wording : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 8 . 6 to 6. 7. 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply f) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 30 . 4. 1990. Tenders shall be valid until 12 midnight on 1 . 5. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 15. 5. 1990. Tenders shall be considered valid until 12 midnight on 16. 5. 1990 (b) period for making the goods available at the port of shipment : 15 . 6 to 13. 7. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne ^ 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders ( ®) : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer :  No L 92/28 Official Journal of the European Communities 7. 4. 90 Notes : (') The operation number is to be quoted in all correspondence. (z) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) Radiation certificate for Sudan should contain following information : (a) the amount of radiation of caesium- 134 and - 137 ; (b) iodine-131 . Radiation certificate must be issued by official authorities and be legalized for Sudan. O The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (*) The successful tenderer shall give the beneficiaries' representative a health certificate at the time of deli ­ very. 0 The successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of delivery. (8) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05.' (9) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (10) To be delivered on standardized pallets wrapped in shrinked plastic/under plastic cover.'